

	

		III

		109th CONGRESS

		1st Session

		S. RES. 212

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Brownback submitted

			 the following resolution; which was referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  Federal Trade Commission should investigate the publication of the video game

		  Grand Theft Auto: San Andreas to determine if the publisher

		  deceived the Entertainment Software Ratings Board to avoid an Adults

		  Only rating.

	

	

		Whereas

			 the Entertainment Software Ratings Board gave the video game Grand Theft

			 Auto: San Andreas a rating of Mature;

		Whereas

			 the video game Grand Theft Auto: San Andreas contains sexually

			 explicit content that consumers are able to access but that appears to have

			 been hidden from the Entertainment Software Ratings Board in order to avoid a

			 rating of Adults Only;

		Whereas

			 the Entertainment Software Ratings Board took swift action in investigating the

			 matter and revoked the Mature rating, ensuring that any future

			 sales of the video game Grand Theft Auto: San Andreas will be

			 under an Adults Only rating; and

		Whereas

			 Rockstar Games, the publisher of the video game Grand Theft Auto: San

			 Andreas, may have deceived the Entertainment Software Ratings Board and

			 consumers: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the Federal Trade Commission should

			 investigate the publication of the video game Grand Theft Auto: San

			 Andreas to determine if the publisher, Rockstar Games, deceived the

			 Entertainment Software Ratings Board to avoid an Adults Only

			 rating; and

			(2)if the Federal Trade Commission determines

			 that Rockstar Games committed such deception, the Commission should impose the

			 maximum penalty possible.

			

